 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROBEY HAIRSTON,                                        Case No. 1:19-cv-00023-JDP

10                   Petitioner,                            ORDER REQUIRING PETITIONER TO
                                                            FILE AMENDED PETITION
11           v.
                                                            ECF No. 1
12   DAVID ZULFA,
13                   Respondent.
14

15         Petitioner Ryann Lynn Jones, a state prisoner without counsel, seeks a writ of habeas corpus

16   under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for preliminary review under

17   Rule 4 of the Rules Governing Section 2254 Cases. The court will require petitioner to file an

18   amended petition addressing the deficiencies identified below.

19         Under Rule 4, the assigned judge must promptly examine the habeas petition and must order

20   a response to the petition unless it “plainly appears” that the petitioner is not entitled to relief.

21   Rule 4 was “designed to give courts an active role in summarily disposing of facially defective

22   habeas petitions.” Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted). The rule

23   also “imposes on courts the duty to screen out” petitions that are frivolous, vague, conclusory,

24   “palpably incredible,” “patently frivolous,” or false. Id. Unlike a complaint in other civil cases, a

25   Section 2254 petition must adhere to a proscribed form appended to Rules Governing Section 2254

26   Cases. See Rules Governing Section 2254 Cases, Rule 2(d). The appended form prompts a habeas

27   petitioner to provide answers pertaining to various procedural matters, such as procedural default

28


                                                        1
 1    and exhaustion, and the court may dismiss claims at screening for “easily identifiable” procedural`

 2    defects. See Ross, 896 F.3d at 968.

 3            Here, the petition presents three problems. First, parts of the petition are illegible. See ECF

 4    No. 1 at 5-6. Second, the legible portions are too conclusory and do not contain supporting facts.

 5    See ECF No. 1 at 6 (“Grounds four: CDCR Discrimination in court . . . By Judge, DA David Zulfa,

 6    DA Brandon!”). Third, the petition indicates that petitioner has not exhausted his claims. See id.

 7    at 5-7. The court will allow petitioner to address these deficiencies. By the deadline set forth

 8    below, petitioner must file a new, amended, and legible petition that contains facts supporting his

 9    habeas claims. Petitioner must also explain why the court should not dismiss the petition even

10    though petitioner has not exhausted his claims. Failure to comply with this order will result in

11    dismissal.

12            Order
13            Petitioner Robey Hairston must file an amended petition for a writ of habeas corpus within

14    thirty days of the date of this order.

15
     IT IS SO ORDERED.
16

17
     Dated:      January 8, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                         2
